UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY DEAN BLAKE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:09-cr-00783-HMH-1)


Submitted:   June 16, 2010                    Decided:   July 6, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.       William Jacob
Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeffrey       Dean     Blake     pled    guilty    to    theft       of    Postal

Service money orders, in violation of 18 U.S.C. § 500 (2006).

The district court sentenced Blake to twelve months in prison,

the   top    of     the    advisory       guidelines      range,      and    ordered       the

sentence       to    run      consecutively          to   his   undischarged              state

sentence.      On appeal, Blake’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that, in

his    view,      there      are    no    meritorious     issues      for        appeal     but

questioning         whether    the       sentence    is   reasonable.             Blake    was

informed of his right to file a pro se supplemental brief but

has not done so.           Finding no error, we affirm.

             Although         counsel       identifies    no    error       in    the     plea

colloquy, we have reviewed the plea transcript and conclude that

the district court substantially complied with the mandates of

Fed. R. Crim. P. 11, in accepting Blake’s guilty plea.                              Although

the district court did not inform Blake of his right to confront

and cross-examine witnesses, see Fed. R. Crim. P. 11(b)(1)(E),

we    find   that      the     court’s       omission     did   not     affect         Blake’s

decision to plead guilty.                   See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002) (discussing plain error standard

of review); United States v. Goins, 51 F.3d 400, 402 (4th Cir.

1995) (discussing factors courts should consider in determining

whether      substantial           rights    affected      in   decision          to    plead

                                               2
guilty).     Moreover, the district court ensured that Blake’s plea

was   knowing    and     voluntary    and       was    supported        by    a    sufficient

factual basis.       See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

            Counsel       suggests    that       the       district      court      erred    by

ordering     Blake’s          sentence     to         run     consecutively           to     an

undischarged       state      sentence.         An    appellate         court      reviews    a

sentence     for        reasonableness          under        an     abuse-of-discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                               This

review     requires      consideration          of     both       the      procedural       and

substantive reasonableness of a sentence.                         Id.    This court must

assess     whether      the    district     court           properly       calculated       the

advisory guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                  Gall, 552

U.S. at 49-50; see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir. 2010); United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009).        If    there   is   no    procedural            error,     the   appellate

court reviews the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence     it    chose    satisfied          the    standards        set    forth    in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

                                            3
            With these standards in mind, we have reviewed Blake’s

sentence and conclude that the district court did not abuse its

discretion in ordering the federal sentence to run consecutively

to the undischarged state sentence.                   The court considered the

facts of Blake’s case in imposing a consecutive sentence at the

top of the guidelines range.              The court emphasized that Blake

had amassed twenty-six criminal history points (twice the number

required for placement in criminal history category VI) for his

repeated violations of the law.                See 18 U.S.C. § 3584(a), (b)

(2006); 18 U.S.C. § 3553(a).

            In accordance with Anders, we have reviewed the record

and find no meritorious issues for appeal.                   Thus, we affirm the

district court’s judgment.           This court requires that counsel

inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.                      If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy thereof was served on

the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid   the   decisional

process.

                                                                           AFFIRMED

                                          4